

 
 

--------------------------------------------------------------------------------

 

AMR CORPORATION
 
1998 LONG TERM INCENTIVE PLAN
 
AS AMENDED
 
SECTION 1.                                Purpose, Definitions.
 
The purpose of the AMR Corporation 1998 Long Term Incentive Plan, as amended
hereby (the “Plan”) is to enable AMR Corporation (the “Company”) to attract,
retain and reward key employees of the Company and its Subsidiaries and
Affiliates, and strengthen the mutuality of interests between such key employees
and the Company's shareholders, by offering such key employees performance-based
stock incentives and/or other equity interests or equity-based incentives in the
Company, as well as performance-based incentives payable in cash.  Since the
adoption of this Plan, section 409A of the Code (as defined below) has been
enacted, and requires revision of the Plan document, as well as do various
awards issued thereunder.  The effective date of this amendment shall be January
1, 2005.
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a)           “Affiliate” means any entity other than the Company and its
Subsidiaries that is designated by the Board as a participating employer under
the Plan, provided that the Company directly or indirectly owns at least twenty
percent (20%) of the combined voting power of all classes of stock of such
entity or at least twenty percent (20%) of the ownership interests in such
entity.
 
(b)           “Board” means the Board of Directors of the Company.
 
(c)           “Book Value” means, as of any given date, on a per share basis (i)
the Stockholders' Equity in the Company as of the end of the immediately
preceding fiscal year as reflected in the Company's audited consolidated balance
sheet, subject to such adjustments as the Committee shall specify, divided by
(ii) the number of then outstanding shares of Stock as of such year-end date (as
adjusted by the Committee for subsequent events).
 
(d)           “Cause” means a felony conviction of a participant or the failure
of a participant to contest prosecution for a felony, or a participant's willful
misconduct or dishonesty, any of which is directly and materially harmful to the
business or reputation of the Company or any Subsidiary or Affiliate.
 
(e)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.
 
(f)           “Committee” means the Committee referred to in Section 2 of the
Plan. If at any time no Committee shall be in office, then the functions of the
Committee specified in the Plan shall be exercised by the Board.
 
(g)           “Company” means AMR Corporation, a corporation organized under the
laws of the State of Delaware, or any successor corporation.
 
(h)           “Deferred Stock” means the right to receive Stock at the end of a
specified deferral period pursuant to Section 8.
 
(i)           “Disability”, for awards not subject to section 409A of the Code,
means disability as determined under procedures established by the Committee for
purposes of this Plan.  For awards subject to section 409A, "Disability" shall
have the meaning given in section 409A(a)(2)(C) of the Code; determination of
such Disability shall be made by the Committee consistently with Treasury
Regulation 1.409A-3(i)(4)(i) or successor guidance thereto.
 
(j)           “Early Retirement” means retirement, with the express consent for
purposes of this Plan of the Company at or before the time of such retirement,
from active employment with the Company and any Subsidiary or Affiliate.
 
(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and any successor thereto.
 
(1)           “Fair Market Value” means, as of any given date, unless otherwise
determined by the Committee in good faith, the mean between the highest and
lowest quoted selling price, regular way, of the Stock on the New York Stock
Exchange or, if no such sale of Stock occurs on the New York Stock Exchange on
such date, the fair market value of the Stock as determined by the Committee in
good faith; provided, that, for Stock Options, Stock Appreciation Rights,
Deferred Stock, Restricted Stock, Performance Related Awards and Other Stock
Based Awards granted or exercised on or after November 16, 2006, fair market
value means, unless otherwise determined by the Committee in good faith, the
last sale price of the Stock on the New York Stock Exchange at the time of such
grant or exercise, as applicable or, if no such sale of Stock occurs on the New
York Stock Exchange on such date or the prior business day, the fair market
value of the Stock as determined by the Committee in good faith.
 
(m)           “Incentive Stock Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of section 422 of
the Code.
 
(n)           “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
 
(o)           “Normal Retirement” means retirement from active employment with
the Company and any Subsidiary or Affiliate pursuant to the applicable
retirement provisions of the applicable pension plan of such entity.
 
(p)           “Other Stock Based Award” means an award under Section 9 below
that is valued in whole or in part by reference to, or is otherwise based on,
Stock.
 
(q)           “Performance Related Awards” means an award made pursuant to
Section 9 of Restricted Stock or Deferred Stock or Other Stock Based Awards upon
the determination by the Committee that performance objectives established by
the Committee have been attained, in whole or in part.
 
(r)           “Plan” means this AMR Corporation 1998 Long Term Incentive Plan as
amended, and as it may be amended hereafter from time to time.
 
(s)           “Restricted Stock” means shares of Stock that are subject to
restrictions under Section 7 below.
 
(t)           “Retirement” means Normal or Early Retirement.
 
(u)           “Stock” means the Common Stock, $1.00 par value per share, of the
Company.
 
(v)           “Stock Appreciation Right” means the right pursuant to an award
granted under Section 6 below which entitles the grantee to receive, upon the
exercise thereof in whole or in part, an amount in shares of Stock equal in
value to the excess of the Fair Market Value (at the time of exercise) of one
share of Stock over the base price per share specified with respect to the Stock
Appreciation Right, multiplied by the number of shares in respect of which the
Stock Appreciation Right shall have been exercised. The number of shares to be
issued shall be calculated on the basis of the Fair Market Value of the shares
at the time of exercise, with any fractional share being payable in cash based
on the Fair Market Value at the time of exercise. Notwithstanding the foregoing,
the Committee may elect, at any time and from time to time, in lieu of issuing
all or any portion of the shares of Stock otherwise issuable upon any exercise
of any such Stock Appreciation Right, to pay the grantee an amount in cash or
other marketable property with a value equivalent to the aggregate Fair Market
Value at the time of exercise of the number of shares of Stock that the
Committee is electing to settle in cash or other marketable property.
 
(w)           “Stock Option” or “Option” means any option to purchase shares of
Stock (including Restricted Stock and Deferred Stock, if the Committee so
determines) granted pursuant to Section 5 below.
 
(x)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.
 
In addition, the terms “LTIP Awards,” “Performance Award”, “Performance
Criteria”, “Change in Control” “Potential Change in Control and “Change in
Control Price” shall have the meanings set forth, respectively, in Sections 2,
10(a), and Section 11 below.
 
SECTION 2.                                Administration.
 
The Plan shall be administered by a committee of not less than two members of
the Board, who shall be appointed by, and serve at the pleasure of, the Board.
In selecting the members of the Committee, the Board shall take into account the
requirements for the members of the Committee to be treated as “Outside
Directors” within the meaning of section 162(m) of the Code and “Non-Employee
Directors” for purposes of Rule 16b-3, as promulgated under section 16 of the
Exchange Act. The functions of the Committee specified in the Plan shall be
exercised by the Board, if and to the extent that no Committee exists which has
the authority to so administer the Plan, or to the extent that the Committee is
not comprised solely of Non-Employee Directors for purposes of Rule 16b-3, as
promulgated under section 16 of the Exchange Act.
 
The Committee shall have full authority to grant, pursuant to the terms of the
Plan, to officers and other key employees eligible under Section 4: (i) Stock
Options and Incentive Stock Options; (ii) Stock Appreciation Rights; (iii)
Restricted Stock; (iv) Deferred Stock; (v) Other Stock Based Awards; and/or (vi)
Performance Related Awards (collectively, the “LTIP Awards”).
 
In particular the Committee shall have the authority:
 
(a)           to select the officers and other key employees of the Company and
its Subsidiaries and Affiliates to whom LTIP Awards may from time to time be
granted hereunder;
 
(b)           to determine whether and to what extent LTIP Awards, or any
combination thereof, are to be granted hereunder to one or more eligible
employees;
 
(c)           subject to the provisions of Sections 3, 5 and 10, to determine
the number of shares to be covered by each such award granted hereunder;
 
(d)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder (including, but not limited
to, the share price and any restriction or limitation, or any vesting
acceleration or waiver of forfeiture restrictions regarding any Stock Option or
other award and/or the shares of Stock relating thereto, based in each case on
such factors as the Committee shall determine in its sole discretion);
 
(e)           to determine whether, to what extent and under what circumstances
a Stock Option may be settled in cash, Stock Appreciation Rights and/or
Restricted Stock under Section 5(k) or 5(1), as applicable, instead of Stock;
 
(f)           to determine whether, to what extent and under what circumstances
an award of Restricted Stock or Deferred Stock may be settled in cash;
 
(g)           to determine whether, to what extent and under what circumstances
Option grants and/or other awards under the Plan and/or other cash awards made
by the Company are to be made, and operate, on a tandem basis vis-a-vis other
awards under the Plan and/or cash awards made outside of the Plan, or on an
additive basis;
 
(h)           to determine whether, to what extent and under what circumstances
Stock and other amounts payable with respect to an award under this Plan may be
deferred either automatically or at the election of the participant (including
providing for and determining the amount (if any) of any deemed earnings on any
deferred amount during any deferral period); provided that any such deferral may
be accomplished only if exempt from, or in accordance with, section 409A of the
Code;
 
(i)           with respect to an award of Restricted Stock, to determine whether
the right to vote will be granted with such award and/or whether any dividends
declared with respect to such award will be paid in cash, additional Restricted
Stock, Other Stock Based Awards, or not at all;
 
(j)           with respect to an award of Deferred Stock, to determine whether
any dividends declared with respect to such award will be paid in cash,
Restricted Stock, additional Deferred Stock, Other Stock Based Awards, or not at
all; and
 
(k)           to determine the terms and conditions pursuant to which an LTIP
Award may vest on a pro rata basis or be terminated.
 
The Committee shall have the authority: to adopt, alter and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to interpret the terms and provisions of the Plan and any award
issued under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan.
 
The Committee may appoint in writing such person or persons as it may deem
necessary or desirable to carry out any of the duties and responsibilities of
the Committee hereunder and may delegate to such person or persons in writing
such duties, and confer upon such person or persons in writing, such powers,
discretionary or otherwise, as the Committee may deem appropriate. The Committee
may authorize from time to time the Chief Executive Officer and/or another
officer or officers of the Company or its Subsidiaries or Affiliates or a
subcommittee of members of the Committee to grant awards under this Plan to
officers and other key employees of the Company or its Subsidiaries or
Affiliates authorized or approved by the Committee (including grants of
individual awards to officers and other key employees authorized or approved by
the Committee in a pool of awards for a group of officers and/or other key
employees), subject to any conditions or limitations as the Committee may
establish; provided that all awards to executive officers of the Company shall
be approved by the Committee, or a subcommittee thereof.
 
All decisions made by the Committee pursuant to the provisions of the Plan shall
be made in the Committee's sole discretion and shall be final and binding on all
persons, including the Company and Plan participants.  Section 409A of the Code
applies to certain awards under this Plan, and it is intended that all such
awards shall be issued, administered, exercised and paid or transferred in
conformance therewith.  Accordingly, notwithstanding anything in Section 12 to
the contrary, the Committee shall have authority to amend or restate the terms
of a grant or award to preclude violation of section 409A of the Code, without
the consent of the recipient thereof.
 
SECTION 3.                                Stock Subject to Plan.
 
The total number of shares of Stock reserved and available for distribution
under the Plan shall be 5,000,000 shares, plus any shares remaining available
for issuance under the 1988 Long Term Incentive Plan, as amended, as of the
Effective Date hereof.  Such shares may consist, in whole or in part, of
authorized and unissued shares or treasury shares.
 
Subject to Section 6(b)(iv) below, if any shares of Stock that have been
optioned cease to be subject to a Stock Option, or if any such shares of Stock
that are subject to any Restricted Stock or Deferred Stock Award, Other Stock
Based Award or Performance Related Award granted hereunder or granted under the
1988 Long Term Incentive Plan, as amended, are forfeited or any such award
otherwise terminates without a payment being made to the participant in the form
of Stock such shares shall again be available for distribution in connection
with future awards under the Plan.
 
In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split or other change in corporate structure affecting the
Stock, such substitution or adjustment shall be made in the aggregate number of
shares reserved for issuance under the Plan, in the number and option price of
shares subject to outstanding Options granted under the Plan, and in the number
of shares subject to other outstanding awards granted under the Plan as may be
determined to be appropriate by the Committee, in its sole discretion, provided
that the number of shares subject to any award shall always be a whole number.
Such adjusted option price shall also be used to determine the amount payable by
the Company upon the exercise of any Stock Appreciation Right associated with
any Stock Option.
 
SECTION 4.                                Eligibility.
 
Officers and other key employees of the Company and its Subsidiaries and
Affiliates (but excluding members of the Committee and any person who serves
only as a director) who are responsible for, or contribute to, the management,
growth and/or profitability of the business of the Company and/or its
Subsidiaries and Affiliates are eligible for awards under the Plan.
 
SECTION 5.                                Stock Options.
 
Stock Options may be granted alone, in addition to, or in tandem with, other
awards granted under the Plan.  Any Stock Option granted under the Plan shall be
in such form as the Committee may from time to time approve.
 
Stock Options granted under the Plan may be of two types: (i) Incentive Stock
Options; and (ii) Non-Qualified Stock Options.
 
The Committee shall have the authority to grant to any optionee Incentive Stock
Options, Non-Qualified Stock Options, or both types of Stock Options (in each
case with or without Stock Appreciation Rights); provided that, in no event
shall the number of shares of Stock subject to any Stock Options granted to any
employee during any calendar year exceed 250,000 shares, as such number may be
adjusted pursuant to Section 3.
 
Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:
 
(a)           Option Price. The option price per share of Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant;
provided, that such option price may not be less than the Fair Market Value of
the Stock at the time the Stock Option is granted.
 
(b)           Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten (10) years
after the date the Option is granted.
 
(c)           Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee; provided, however, that except as determined by the Committee, no
Stock Option shall be exercisable prior to the first anniversary date of the
granting of the Option. If the Committee provides, in its sole discretion, that
any Stock Option is exercisable only in installments, the Committee may waive
such installment exercise provisions at any time in whole or in part, based on
such factors as the Committee shall determine, in its sole discretion.
 
(d)           Method of Exercise. Subject to whatever installment exercise
provisions apply under Section 5(c) and subject to whatever restrictions may be
imposed by the Company, Stock Options may be exercised in whole or in part at
any time during the option period, by giving written notice of exercise to the
Company specifying the number of shares to be purchased.
 
Such notice shall be accompanied by payment in full of the purchase price.
Without limiting the generality of the foregoing, payment of the option price
may be made: (i) in cash or its equivalent; (ii) by exchanging shares of Stock
owned by the optionee (which are not the subject of any pledge or other security
interest), including in the case of a Non-Qualified Stock Option, Restricted
Stock or Deferred Stock subject to an award hereunder (or an award under the
terms of the 1988 Long Term Incentive Plan, as amended); (iii) through an
arrangement with a broker approved by the Company whereby payment of the
exercise price is accomplished with the proceeds of the sale of Stock; or (iv)
by any combination of the foregoing, provided that the combined value of all
cash and cash equivalents paid and the Fair Market Value of any such Stock so
tendered to the Company, valued as of the time of such tender, is at least equal
to such option price.
 
If payment of the option exercise price of a Non-Qualified Stock Option is made
in whole or in part in the form of Restricted Stock, such Restricted Stock (and
any replacement shares relating thereto) shall remain (or be) restricted or
deferred, as the case may be, in accordance with the original terms of the
Restricted Stock award in question, and any additional Stock received upon the
exercise shall be subject to the same forfeiture restrictions or deferral
limitations, unless otherwise determined by the Committee, in its sole
discretion.
 
No shares of Stock shall be issued upon exercise of a stock option until full
payment therefor has been made. With respect to grants of Options exercisable
prior to January 1, 2005, the optionee shall generally have the rights to
dividends or other rights of a shareholder with respect to shares subject to the
Option when the optionee has given written notice of exercise, has paid in full
for such shares, and, if requested, has given the representation described in
Section 14(a). Dividend equivalents or accumulated dividends or other rights of
economic value shall not be issued with Stock Options first becoming exercisable
after December 31, 2004.
 
(e)           Transferability of Options. Unless the Committee shall permit (on
such terms and conditions as it shall establish) an Option to be transferred to
a member of the participant's immediate family or to a trust or similar vehicle
for the benefit of such immediate family members, no Option shall be assignable
or transferable except by will or the laws of descent and distribution, and
except to the extent required by law, no right or interest of any participant
shall be subject to any lien, obligation or liability of the participant.
 
(f)           Termination by Death. Subject to Section 5(j), if an optionee's
employment by the Company and any Subsidiary or Affiliate terminates by reason
of death, any Stock Option held by such optionee may thereafter be exercised in
accordance with the terms and conditions established by the Committee.
 
(g)           Termination by Reason of Disability. Subject to Section 5(j), if
an optionee's employment by the Company and any Subsidiary or Affiliate
terminates by reason of Disability, any Stock Option held by such optionee may
thereafter be exercised by the optionee in accordance with the terms and
conditions established by the Committee. In the event of termination of
employment by reason of Disability, if an Incentive Stock Option is exercised
after the expiration of the exercise periods that apply for purposes of section
422 of the Code, such Stock Option will thereafter be treated as a Non-Qualified
Stock Option.
 
(h)           Termination by Reason of Retirement. Subject to Section 5(j), if
an optionee's employment by the Company and any Subsidiary or Affiliate
terminates by reason of Normal or Early Retirement, any Stock Option held by
such optionee may thereafter be exercised by the optionee in accordance with the
terms and conditions established by the Committee. In the event of termination
of employment by reason of Retirement, if an Incentive Stock Option is exercised
after the expiration of the exercise periods that apply for purposes of section
422 of the Code, such Stock Option will thereafter be treated as a Non-Qualified
Stock Option.
 
(i)           Other Termination. Unless otherwise determined by the Committee,
if an optionee's employment by the Company or any Subsidiary or Affiliate
terminates for any reason other than death, Disability or Normal or Early
Retirement, the Stock Option shall thereupon terminate.
 
(j)           Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
section 422 of the Code, or, without the consent of the optionee(s) affected, to
disqualify any Incentive Stock Option under such section 422.
 
(k)           Buyout Provisions. The Committee may at any time offer to buy out
for a payment in cash, Stock, Deferred Stock or Restricted Stock, an option
previously granted hereunder, based on such terms and conditions as the
Committee shall establish and communicate to the participant at the time that
such offer is made; provided that no such buyout shall be permissible to the
extent it to would subject the Option to the requirements of section 409A of the
Code or result in a violation of section 409A of the Code.
 
(1)           Settlement Provisions. With respect to options exercisable prior
to January 1, 2005, if the option agreement so provides at grant or is amended
after grant, and prior to the exercise (with the optionee’s consent), the
Committee may require that all or part of the shares to be issued with respect
to the spread value of an exercised Option take the form of Deferred or
Restricted Stock, which shall be valued at the time of exercise on the basis of
the Fair Market Value (as determined by the Committee) of such Deferred or
Restricted Stock determined without regard to the deferral limitations and/or
the forfeiture restrictions involved.
 
SECTION 6.                                Stock Appreciation Rights.
 
(a)           Grant and Exercise.  Stock Appreciation Rights may be granted
alone, in addition to, or in tandem with, other awards granted under the Plan.
Any Stock Appreciation Right granted under the Plan shall be in such form as the
Committee may from time to time approve. Stock Appreciation Rights may be
granted in conjunction with all or part of any Stock Option granted under the
Plan. In the case of a Non-Qualified Stock Option, such rights may be granted
either at or after the time of the grant of such Stock Option. In the case of an
Incentive Stock Option, such rights may be granted only at the time of grant of
such Stock Option.
 
A Stock Appreciation Right or applicable portion thereof granted with respect to
a given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, subject to such provisions
as the Committee may specify at grant where a Stock Appreciation Right is
granted with respect to less than the full number of shares covered by a related
Stock Option.
 
A Stock Appreciation Right may be exercised by a grantee, subject to Section
6(b), in accordance with the procedures established by the Committee from time
to time for such purposes. Upon such exercise, the grantee shall be entitled to
receive an amount determined in the manner prescribed in Section 6(b). Stock
Options relating to exercised Stock Appreciation Rights, and Stock Appreciation
Rights related to any exercised Stock Option, shall no longer be exercisable to
the extent that the related Stock Appreciation Rights or Stock Option, as the
case may be, have been exercised.
 
(b)           Terms and Conditions. Stock Appreciation Rights shall be subject
to such terms and conditions, not inconsistent with the provisions of the Plan,
as shall be determined from time to time by the Committee, including the
following:
 
(i)           Stock Appreciation Rights shall be exercisable at such time and
subject to such conditions as the Committee shall specify, except that any Stock
Appreciation Right granted in tandem with a Stock Option (or portion thereof)
shall be exercisable only at such time or times and to the extent that the Stock
Options to which they relate shall be exercisable in accordance with the
provisions of Section 5 and this Section 6 of the Plan.
 
(ii)           Upon the exercise of a Stock Appreciation Right, a grantee shall
be entitled to receive an amount in shares of Stock (or, solely to the extent
determined by the Committee, cash) equal in value to the excess of the Fair
Market Value (at the time of exercise) of one share of Stock over the base price
per share specified with respect to the Stock Appreciation Right, multiplied by
the number of shares in respect of which the Stock Appreciation Right shall have
been exercised. When payment is to be made in shares, the number of shares to be
paid shall be calculated on the basis of the Fair Market Value of the shares at
the time of exercise.  Notwithstanding anything in this Section 6(b)(ii) to the
contrary, the base price in respect of any Stock Appreciation Right shall not be
less than the Fair Market Value of the Stock at the time the Stock Appreciation
Right is granted, or in the case of a Stock Appreciation Right granted in tandem
with a Stock Option, the Fair Market Value at the time the related Stock Option
was granted.
 
(iii)           Stock Appreciation Rights shall be transferable only to the
extent that Stock Options may be transferable under Section 5(e) of the Plan.
 
(iv)           Upon the exercise of a Stock Appreciation Right, regardless of
whether granted on a stand-alone basis or in tandem with any Stock Option, only
the number of shares of Stock actually issued in connection with the exercise of
such Stock Appreciation Right (and not the corresponding number of shares of
Stock related to the Stock Appreciation Right (or portion thereof) being
exercised) shall be treated as issued under the Plan and, for the purpose of the
limitation set forth in Section 3 of the Plan on the number of shares of Stock
issuable under the Plan, the remaining number of shares of Stock related to such
exercised Stock Appreciation Right (or portion thereof), including the
corresponding number of shares related to any tandem Stock Option cancelled upon
such exercise, shall again be available for issuance under the Plan.
 
SECTION 7.                                Restricted Stock.
 
(a)           Administration. Shares of Restricted Stock may be issued either
alone, in addition to, or in tandem with, other awards granted under the Plan
and/or awards made outside of the Plan.  The Committee shall determine the
eligible persons to whom, and the time or times at which, grants of Restricted
Stock will be made, the number of shares to be awarded, the price (if any) to be
paid by the recipient of Restricted Stock (subject to Section 7(b)), the time or
times within which such awards may be subject to forfeiture, and all other terms
and conditions of the awards.
 
The Committee may condition the grant of Restricted Stock upon the attainment of
specified Performance Criteria or such other factors as the Committee may
determine, in its sole discretion.
 
The provisions of Restricted Stock awards need not be the same with respect to
each recipient.
 
(b)           Awards and Certificates. The prospective recipient of a Restricted
Stock award shall not have any rights with respect to such award, unless and
until the Company and such recipient have executed an agreement evidencing the
award and the recipient has delivered a fully executed copy thereof to the
Company, and has otherwise complied with the applicable terms and conditions of
such award.
 
(i)           The purchase price for shares of Restricted Stock shall be equal
to or less than their par value and may be zero.
 
(ii)           Awards of Restricted Stock must be accepted within a reasonable
period (or such specific period as the Committee may specify at grant) after the
award date, by executing a Restricted Stock award agreement and paying whatever
price (if any) is required under Section 7(b)(i).
 
(iii)           Each participant receiving a Restricted Stock award shall be
issued a stock certificate in respect of such shares of Restricted Stock. Such
certificate shall be registered in the name of such participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.
 
(iv)           The Committee shall require that the stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Restricted Stock
award, the participant shall have delivered a stock power, endorsed in blank,
relating to the Stock covered by such award.
 
(c)           Terms and Conditions. The shares of Restricted Stock awarded
pursuant to this Section 7 shall be subject to the following terms and
conditions:
 
(i)           Subject to the provisions of this Plan and the award agreement,
during a period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan. Within these
limits and subject to Sections 7(c)(iv) and/or 7(c)(v), the Committee, in its
sole discretion, may provide for the lapse of such restrictions in installments
and may accelerate or waive such restrictions in whole or in part, based on
service, Performance Criteria and/or such other factors as the Committee may
determine, in its sole discretion.
 
(ii)           If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
certificates for an appropriate number of unrestricted shares of Stock shall be
delivered to the participant promptly (unless the Committee decides pursuant to
Section 2(f) to settle the award in cash).
 
(iii)           The voting rights and/or dividend rights, if any, of the
Restricted Stock award shall be established by the Committee pursuant to Section
2(i).
 
(iv)           An award of Restricted Stock, where the Restriction Period is
based on Performance Criteria, shall have a Restriction Period of at least one
(1) year.
 
(v)           An award of Restricted Stock, where the Restriction Period is
based on service, shall have a Restriction Period of at least three (3) years.
 
(vi)           In determining the Restriction Period for any award of Restricted
Stock granted in replacement of a non-Plan award of Stock or non-Plan award
valued by reference to the Stock, the Restriction Period shall be deemed to have
commenced on the date such non-Plan award was originally granted.
 
(d)           Minimum Value Provisions. In order to better ensure that award
payments actually reflect the performance of the Company and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a Restricted Stock award, subject to such
Performance Criteria, future service, deferral and other terms and conditions as
may be specified by the Committee.  Any deferral terms shall comply with section
409A of the Code.
 
SECTION 8.                                Deferred Stock.
 
(a)           Administration. Deferred Stock may be awarded either alone, in
addition to, or in tandem with, other awards granted under the Plan and/or
awards made outside of the Plan. The Committee shall determine the eligible
persons to whom and the time or times at which Deferred Stock shall be awarded,
the number of shares of Deferred Stock to be awarded to any person, the duration
of the period (the “Deferral Period”) during which, and the conditions under
which, receipt of the Stock will be deferred, and the other terms and conditions
of the award in addition to those set forth in Section 8(b).  Awards of Deferred
Stock may be subject to the provisions of section 409A of the Code, and it is
intended that any such grant shall be made and administered in compliance with
section 409A of the Code.
 
The Committee may condition the grant of Deferred Stock upon the attainment of
specified Performance Criteria or such other factors or criteria as the
Committee shall determine, in its sole discretion.
 
The provisions of Deferred Stock awards need not be the same with respect to
each recipient.
 
(b)           Terms and Conditions. The shares of Deferred Stock awarded
pursuant to this Section 8 shall be subject to the following terms and
conditions:
 
(i)           Subject to the provisions of this Plan and the award agreement
referred to in Section 8(b)(iv) below, Deferred Stock awards may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Deferral
Period. At the expiration of the Deferral Period (or the Elective Deferral
Period referred to in Section 8(b)(iii), where applicable), stock certificates
shall be delivered to the participant, or his legal representative, in a number
equal to the shares covered by the Deferred Stock award (unless the Committee
decides pursuant to Section 2(f) to settle the award in cash).
 
(ii)           Subject to Sections 8(b)(vi) and/or 8(b)(vii), the Committee may
accelerate the vesting of all or any part of any Deferred Stock award and/or
waive the deferral limitations in whole or in part, based on service,
Performance Criteria and/or such other factors as the Committee may determine,
in its sole discretion.
 
(iii)           Deferral of awards (or any installment thereof) shall not be
permitted except in conformance with Internal Revenue Service transitional
guidance under section 409A of the Code that does not result in a violation of
section 409A of the Code, including Internal Revenue Service Notices 2005-1,
2006-67 and 2007-86.
 
(iv)           Each award shall be confirmed by, and subject to the terms of, a
Deferred Stock agreement executed by the Company and the participant.
 
(v)           The dividend rights, if any, of the Deferred Stock award
established by the Committee pursuant to Section 2(j).  Such rights shall be
issued in conformance with section 409A of the Code.
 
(vi)           An award of Deferred Stock, where the Deferral Period is based on
Performance Criteria, shall have a Deferral Period of at least one (1) year.
 
(vii)           An award of Deferred Stock, where the Deferral Period is based
on service, shall have a Deferral Period of at least three (3) years.
 
(viii)                      In determining the Deferral Period for any award of
Deferred Stock granted in replacement of a non-Plan award of Stock or non-Plan
award valued by reference to the Stock, the Deferral Period shall be deemed to
have commenced on the date such non-Plan award was originally granted.
 
(c)           Minimum Value Provisions. In order to better ensure that award
payments actually reflect the performance of the Company and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a Deferred Stock award, subject to such
Performance Criteria, future service, deferral and other terms and conditions as
may be specified by the Committee.
 
SECTION 9.                                Other Stock Based Awards.
 
(a)           Administration. Other awards of Stock and other awards that are
valued in whole or in part by reference to, or are otherwise based on, Stock
(“Other Stock Based Awards”), including, without limitation, performance shares,
convertible preferred stock, convertible debentures, exchangeable securities and
Stock awards or options valued by reference to Book Value or subsidiary
performance, may be granted either alone or in addition to, Restricted Stock,
Deferred Stock, Stock Purchase Rights or Performance Related Awards granted
under the Plan and/or cash awards made outside of the Plan.
 
Subject to the provisions of the Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such awards shall
be made, the amount of such awards, and all other conditions of the awards
including any dividend and/or voting rights, but, where applicable, in
conformity with section 409A of the Code.  Subject to Sections 9(b)(iv) and
9(b)(v), the Committee may also provide for the grant of Stock upon the
attainment of specified Performance Criteria or such other factors as the
Committee may determine, in its sole discretion.
 
The provisions of Other Stock Based Awards need not be the same with respect to
each recipient.
 
(b)           Terms and Conditions. Other Stock Based Awards made pursuant to
this Section 9 shall be subject to the following terms and conditions:
 
(i)           Subject to the provisions of this Plan and the award agreement
referred to in Section 9(b)(ii) below, awards made under this Section 9 may not
be sold, assigned, transferred, pledged or otherwise encumbered prior to the
date on which any shares are issued or amounts are paid, or, if later, the date
on which any applicable restriction, performance or deferral period lapses.
Subject to Sections 9(b)(iv) and/or 9(b)(v), the Committee, in its sole
discretion, may accelerate the vesting of all or any part of any Other Stock
Based Award, and/or waive any restrictions or deferral limitations in whole or
in part, based on service, Performance Criteria and/or other factors as the
Committee may determine, in its sole discretion but only to the extent permitted
under section 409A of the Code with respect to Other Stock Based Awards that are
subject to section 409A of the Code.
 
(ii)           Each award under this Section 9 shall be confirmed by, and
subject to the terms of, an agreement or other instrument by the Company and by
the participant.
 
(iii)           Stock (including securities convertible into Stock) issued on a
bonus basis under this Section 9 may be issued for no cash consideration. Stock
(including securities convertible into Stock) purchased pursuant to a purchase
right awarded under this Section 9 shall be purchased at price(s) determined by
the Committee, in its sole discretion.
 
(iv)           Any Other Stock Based Award that has a Restriction Period or
Deferral Period that is based on Performance Criteria shall have a Restriction
Period or Deferral Period, as the case may be, of at least one (1) year.
 
(v)           Any Other Stock Based Award that has a Restriction Period or
Deferral Period that is based on service shall have a Restriction Period or
Deferral Period, as the case may be, of at least three (3) years.
 
(vi)           In determining the Restriction Period or Deferral Period for any
Other Stock Based Award granted in replacement of a non-Plan award of Stock or
non-Plan award valued by reference to the Stock, the Restriction Period or
Deferral Period, as applicable, shall be deemed to have commenced on the date
such non-Plan award was originally granted.
 
SECTION 10. Performance Related Awards.
 
(a)           Performance Objectives. Notwithstanding anything else contained in
the Plan to the contrary, unless the Committee otherwise determines at the time
of grant, any award of Restricted Stock or Deferred Stock or Other Stock Based
Awards to an officer who is subject to the reporting requirements of section
16(a) of the Exchange Act other than an award which will vest solely on the
basis of the passage of time, shall become vested, if at all, upon the
determination by the Committee that performance objectives established by the
Committee have been attained, in whole or in part (a “Performance Award”). Such
performance objectives shall be determined over a measurement period or periods
established by the Committee (which period or periods shall not be less than one
(1) year) and related to at least one of the following criteria, which may be
determined solely by reference to the performance of: (i) the Company; (ii) a
Subsidiary; (iii) an Affiliate; (iv) a division or unit of any of the foregoing
or based on comparative performance of any of the foregoing relative to past
performance or to other companies: (A) return on equity; (B) total shareholder
return; (C) revenues; (D) cash flows, revenues and/or earnings relative to other
parameters (e.g., net or gross assets); (E) operating income; (F) return on
investment; (G) changes in the value of the Stock; and (H) return on assets (the
“Performance Criteria”). Excluding Stock Options and/or Stock Appreciation
Rights granted hereunder, the maximum number of shares of Stock that may be
subject to any such Performance Award granted to any key employee in any
calendar year shall not exceed 100,000 shares, as such number may be adjusted
pursuant to Section 3.
 
(b)           Annual Incentive Compensation. The Committee may, in addition to
the Performance Awards described above, pay cash amounts under the Plan or any
other plan or arrangement approved by the Committee, provided such other plan or
arrangement is in conformity with the provisions of this Section 10(b), to any
officer of the Company or any Subsidiary who is subject to the reporting
requirements of section 16(a) of the Exchange Act upon the achievement, in whole
or in part, of performance goals or objectives established in writing by the
Committee with respect to such performance periods as the Committee shall
determine. Any such goals or objectives shall be based on one or more of the
Performance Criteria. Notwithstanding anything else contained herein to the
contrary, the maximum amount of any such cash payment to any single officer with
respect to any calendar year shall not exceed the lesser of (i) $2,000,000; or
(ii) twice the officer's annual base salary as in effect on the last day of the
preceding fiscal year.
 
(c)           Interpretation. Notwithstanding anything else contained in the
Plan to the contrary, to the extent required to so qualify any Performance Award
as other performance based compensation within the meaning of section
162(m)(4)(C) of the Code, the Committee shall not be entitled to exercise any
discretion otherwise authorized under the Plan (such as the right to accelerate
vesting without regard to the achievement of the relevant performance
objectives) with respect to such Performance Award if the ability to exercise
such discretion (as opposed to the exercise of such discretion) would cause such
award to fail to qualify as other performance based compensation.
 
SECTION 11.                                Change in Control Provisions.
 
(a)           Impact of Event.  Notwithstanding the provisions of Sections
7(c)(iv), 7(c)(v), 8(b)(vi), 8(b)(vii), 9(b)(iv) and 9(b)(v), in the event of:
 
(i)           a “Change in Control” as defined in Section 11(b) or a “Potential
Change in Control” as defined in Section 11(c):
 
(A)           Any Stock Options awarded under the Plan not previously
exercisable and vested shall become fully exercisable and vested;
 
(B)           The restrictions and deferral limitations applicable to any
Restricted Stock, Deferred Stock, Other Stock Based Awards and Performance
Awards, in each case to the extent not already vested under the Plan, shall
lapse and such shares and awards shall be deemed fully vested and any
Performance Criteria shall be deemed met at target; and
 
(C)           The value of all outstanding LTIP Awards to the extent vested may
at the sole discretion of the Committee at or after grant but prior to any
Change in Control, be cashed out on the basis of the “Change in Control Price”
as defined in Section 11(d) as of the date such Change in Control or Potential
Change in Control is determined to have occurred or such other date as the
Committee may determine prior to the Change in Control, provided that payment of
awards subject to section 409A of the Code shall be made in a manner compliant
with section 409A.
 
(b)           Definition of “Change in Control”.  For purposes of Section 11(a),
a “Change in Control” means the happening of any of the following:
 
(i)           When any “person” as defined in section 3(a)(9) of the Exchange
Act and as used in sections 13(d) and 14(d) thereof, including a “group” as
defined in section 13(d) of the Exchange Act but excluding the Company, any
Subsidiary or any employee benefit plan sponsored or maintained by the Company
or any Subsidiary (including any trustee of such plan acting as trustee),
directly or indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act, as amended from time to time), of securities of the
Company representing fifteen percent (15%) or more of the combined voting power
of the Company's then outstanding securities;
 
(ii)           The individuals who, as of December 31, 2008, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or
 
(iii)           Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination: (A)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the then outstanding shares of Stock of the Company and
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than sixty percent (60%) of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries); (B) no person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, fifteen percent
(15%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination; and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
 
(iv)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
Notwithstanding anything in Section 11(b) hereinabove, a Change in Control shall
be deemed to have occurred only if the event is also a change in the ownership,
or change in effective control, or a change in the ownership of a substantial
portion of the assets of the Company, in each case as defined in Treasury
Regulation 1.409A-3(i)(5) or successor guidance thereto.  For such purpose the
specified percentages in Treasury Regulations 1.409A-3(i)(5)(v), (vi) and (vii)
or successor guidance thereto shall be utilized, rather than any elective
percentage.
 
(c)           Definition of Potential Change in Control.  For purposes of
Section 11(a), a “Potential Change in Control” means the happening of any one of
the following:
 
(i)           The approval by shareholders of an agreement by the Company, the
consummation of which would result in a Change in Control of the Company as
defined in Section 11(b); or
 
(ii)           The acquisition of beneficial ownership, directly or indirectly,
by any entity, person or group (other than the Company or Subsidiary or any
Company employee benefit plan (including any trustee of such plan acting as such
trustee)) of securities of the Company representing five percent (5%) or more of
the combined voting power of the Company’s outstanding securities and the
adoption by the Board of a resolution to the effect that a Potential Change in
Control of the Company has occurred for purposes of this Plan.
 
Notwithstanding anything in Section 11(c) hereinabove, a Potential Change in
Control shall be deemed to have occurred only if the event is also a change in
the ownership, or change in effective control, or a change in the ownership of a
substantial portion of the assets of the Company, in each case as defined in
Treasury Regulation 1.409A-3(i)5) or successor guidance thereto.  For such
purpose the specified percentages in Treasury Regulations 1.409A-3(i)(5)(v),
(vi) and (vii) or successor guidance thereto shall be utilized, rather than any
elective percentage.
 
(d)           Change in Control Price. For the purposes of this Section 11,
“Change in Control Price” means the highest price per share paid in any
transaction reported on the New York Stock Exchange Composite Index, or paid or
offered in any bona fide transaction related to a potential or actual Change in
Control of the Company at any time during the sixty (60) day period immediately
preceding the occurrence of the Change in Control, in each case as determined by
the Committee except that, in the case of Incentive Stock Options and Stock
Appreciation Rights relating to Incentive Stock Options, such price shall be
based only on transactions reported for the date on which the optionee exercises
such Incentive Stock Options or Stock Appreciation Rights or, where applicable,
the date on which a cashout occurs under Section 11(a)(i)(C).
 
SECTION 12.  Amendments and Termination.
 
The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under an LTIP Award theretofore granted, without the
optionee's or participant's consent.
 
The Committee may amend the terms of any Stock Option or other award theretofore
granted, prospectively or retroactively, but subject to Section 2 above, no such
amendment shall impair the rights of any holder without the holder's consent.
 
Subject to the above provisions, the Board shall have broad authority to amend
the Plan to take into account changes in applicable securities and tax laws and
accounting rules, as well as other developments.
 
Notwithstanding the above, no amendment shall be made that shall constitute an
impermissible acceleration of an award that is subject to section 409A of the
Code and awards subject to section 409A may be amended without participant
consent to the extent provided in Section 2 of this Plan.
 
SECTION 13. Unfunded Status of Plan.
 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a participant or
optionee by the Company, nothing contained herein shall give any such
participant or optionee any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Stock or payments in lieu of or with respect to awards
hereunder; provided, however, that unless the Committee otherwise determines
with the consent of the affected participant, the existence of such trusts or
other arrangements is consistent with the “unfunded” status of the Plan.  Trusts
or other arrangements so established shall be subject to the limitations of
section 409A(b) of the Code.
 
SECTION 14. General Provisions.
 
(a)           The Committee may require each person purchasing shares pursuant
to a Stock Option or other award under the Plan to represent to and agree with
the Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof. The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.
 
All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
(b)           Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required, and such arrangements may be either
generally applicable or applicable only in specific cases.
 
(c)           The adoption of the Plan shall not confer upon any employee of the
Company or any Subsidiary or Affiliate any right to continued employment with
the Company or a Subsidiary or Affiliate, as the case may be, nor shall it
interfere in any way with the right of the Company or a Subsidiary or Affiliate
to terminate the employment of any of its employees at any time.
 
(d)           Except as the participant and the Company may otherwise agree, no
later than the date as of which an amount first becomes includible in the gross
income of the participant for federal income tax purposes with respect to any
award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any
federal, state, or local taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Committee,
withholding obligations may be settled with Stock, including Stock that is part
of the award that gives rise to the withholding requirement. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements,
and the Company and its Subsidiaries or Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the participant.
 
(e)           The actual or deemed reinvestment of dividends or dividend
equivalents in additional Restricted Stock (or in Deferred Stock or other types
of Plan awards) at the time of any dividend payment shall only be permissible if
sufficient shares of Stock are available under Section 3 for such reinvestment
(taking into account then outstanding Stock Options and other Plan awards).
 
(f)           The Committee may permit a participant to postpone the delivery of
Stock under any award, including a Stock Option, under the Plan upon such terms
and conditions as the Committee shall determine, but, with respect to awards
subject to section 409A of the Code, only in conformance with section 409A of
the Code.
 
(g)           The Plan and all awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.
 
SECTION 15. Effective Date of Plan.
 
As amended, the Plan shall be effective as of May 21, 1998, with changes
effected hereunder effective as of January 1, 2005.
 
SECTION 16. Term of Plan.
 
No LTIP Award shall be granted pursuant to the Plan on or after the tenth
anniversary of the date of shareholder approval, but awards granted prior to
such tenth anniversary may extend beyond that date, in accordance with the terms
of such awards.
 
SECTION 17. Applicability to Grants under 1988 Plan.
 
The provisions of the Plan relating to stock options, stock appreciation rights,
restricted stock awards, deferred stock awards, other stock-based awards or
performance related awards shall apply to, and govern existing and subsequent
stock options, stock appreciation rights, restricted stock awards, deferred
stock awards, other stock-based awards or performance related awards granted
under the 1988 Long Term Incentive Plan, as amended.
 

 
 

--------------------------------------------------------------------------------

 
